Case: 10-30555       Document: 00512152839         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 10-30555
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS B. MOORE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:09-CR-279-11


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Carlos B. Moore appeals the 292-month prison sentence imposed following
his guilty plea conviction of conspiracy to possess with the intent to distribute
50 grams or more of crack cocaine. He argues that his sentence should be
vacated and that his case should be remanded for resentencing under the Fair
Sentencing Act of 2010 (FSA), 21 U.S.C. § 801, which was enacted during the
pendency of his appeal.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-30555    Document: 00512152839     Page: 2    Date Filed: 02/22/2013

                                 No. 10-30555

      Criminal sentences are reviewed for reasonableness, using an abuse of
discretion standard. Gall v. United States, 552 U.S. 38, 46-51 (2007). This court
reviews de novo the interpretation of a sentencing statute. United States v.
Salazar, 542 F.3d 139, 144 (5th Cir. 2008).
      Moore’s claim is without merit. The FSA does not apply retroactively to
defendants, like Moore, who were sentenced before its enactment. See Dorsey
v. United States, 132 S. Ct. 2321, 2328-36 (2012); United States v. Doggins, 633
F.3d 379, 384 (5th Cir. 2011). Additionally, insofar as Moore contends the FSA
must apply immediately to correct a claimed equal-protection violation caused
by the statute under which he was sentenced, our court has never recognized
such a violation stemming from the sentencing disparity of the prior law. See,
e.g., United States v. Fisher, 22 F.3d 574, 579 & n.21 (5th Cir. 1994) (noting
cocaine-base sentencing disparity not unconstitutional).
      AFFIRMED.




                                       2